   Case 1:21-cv-00398-LPS Document 8 Filed 04/30/21 Page 1 of 2 PageID #: 26




                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


In re:                             :            Chapter 11
                                   :
MALLINCKRODT PLC, et al.,          :            Bankruptcy Case No. 20-12522 (JTD)
                                   :            (Jointly Administered)
                                   :
                      Debtors.     :
                                   :
__________________________________ :
                                   :
CITY OF ROCKFORD, et al.,          :
                                   :
                      Appellants,  :
                                   :
      v.                           :            C.A. No. 21-398-LPS
                                   :
MALLINCKRODT PLC, et al.,          :
                                   :
                      Appellees.   :



                                 RECOMMENDATION

             At Wilmington this 30th day of April, 2021.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.
  Case 1:21-cv-00398-LPS Document 8 Filed 04/30/21 Page 2 of 2 PageID #: 27




       The parties have met and conferred in good faith efforts as to resolution of this

matter. Given the nature of the relief granted by the Bankruptcy Court and the issues

on appeal , neither believe that mediation would be fruitful.

       The parties have propose the following briefing schedule on the merits be

entered by this Court:

       Appellants’ Opening Brief                        Monday, June 21, 2021

       Appellees’ Response Brief                        Wednesday, July 21, 2021

       Appellants’ Reply Brief                          Thursday, August 5, 2021

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. Since

this Recommendation is consistent with the parties’ request, no objections are

anticipated to this Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), FED. R. CIV.

P. 72(a) and D. DEL. LR 72.1.

       Local counsel are obligated to inform out-of-state counsel of this Order.


                                          /s/ Mary Pat Thynge
                                          Chief U.S. Magistrate Judge Mary Pat Thynge




                                             2
